Andersen, J.
(concurring in the result)—Reduced to its essence, this case involves a newspaper that was convicted of a crime for publishing certain information regarding telephone company credit cards. No precedent has been cited to us from this jurisdiction or any other wherein a comparable criminal statute has been upheld in the face of appropriate constitutional challenge.
Absent persuasive and compelling authority to the contrary, this case must be controlled by the principle that freedom of news media is one of the fundamental liberties guaranteed by the first amendment to the United States Constitution and this basic freedom must be zealously preserved. For this reason, although I consider the article in question to be totally irresponsible, I concur in the result reached by the majority.
Petition for rehearing denied August 9, 1977.
Review granted by Supreme Court January 20, 1978.